Title: From James Madison to Joel K. Mead, 16 October 1820
From: Madison, James
To: Mead, Joel K.


                
                    Ocr. 16. 1820
                
                I have recd. your letter of the 12th. inst: & I can not speak too favorably of the object which employs your thoughts or of the disinterested zeal with which you devise means for accomplishing it. Of those which have occurred you ask my opinion. I wish it were better entitled to the confidence, you seem to attach to it. Such as it is I give it with the candor, which I can not doubt you will approve, however it may be wanting in any other recommendation.
                An essential reliance is placed on a lottery & a Society (incorporated of course) under the authority of Congress. To the first there will be serious objections of a moral nature with some: & of a constitutional nature with others. To the second constitutional objections will be urged of a still more decided cast.
                Should none of these objections prevail, and the lottery be successful to an adequate extent, the conversion of the pecuniary fund into a large landed estate as proposed would involve others which could not but be allowed peculiar weight. A socie[t]y formed of scattered members, as with a trust in which they wd. not be personally interested, and that trust at so great a distance, and consisting of farms on leases, would scarcely be exempt from mismanagemts. of a ruinous tendency. Whatever might be the purity & activity of the founders, & their first Agents, relaxations of zeal, in their successors, with multiplying opportunities for collusions & other abuses, would speedily ensue. Nothing has been found more difficult in practice, than to guard charitable Institutions agst. mismanagements fatal to their original objects. In England, where they have abounded in every form; late investigations have brought to light a degree & a generality of the perversions of these endowments into sine cures & corrupt jobs, which suggest every where the utmost precaution agst. such evils; a task which will always be more difficult in proportion to the complexity of the plans, and the number, the dispersion, and the distance of those who are to be concerned in the superintendance & conduct of them.
                Some provision for selecting & educating youths who possess genius & virtue, without the means of doing justice to the gifts of nature seems equally due to individual merit, and to the public welfare. The difficulty lies

in devising the plans at once most practicable, and most effectual. Perhaps a limitation of the efforts, in the first instance at least, to the sphere & patronage of the local Authorities would promise most success. Constl. difficulties wd. then be avoided, a greater simplicity in the plans & responsibility in the execution of them, attainable. And an emulation in that as is taking place in other instances, might produce finally the most eligible provision for the object in view. A provision for selecting boys of uncommon promise, and carrying them forward as their merits might develope themselves, through the successive grades of education, was at an early day incorporated into a diffusive system [of] education proposed for this State. But it has never recd. a legislative sanction.
                I have only to add to these hasty remarks, a request that they may be regarded as merely addressed to yourself, and a tender of my respects & good wishes
                
                    J. M
                
            